Exhibit 10.56

AMENDMENT TO THE

EMPLOYEE SAVINGS PLAN OF KOPPERS INC. AND SUBSIDIARIES

The Employee Savings Plan of Koppers Inc. and Subsidiaries (the “Plan”) hereby
is amended, effective January 1, 2008, as follows:

1. Section 1.8 of the Plan is amended to add the following new language
immediately at the end thereof:

“Compensation does not include severance pay or any other amounts paid after the
end of the Plan Year in which the Participant’s severance from employment with
the Employer occurs; except that Compensation does include . . .

 

  (a) regular compensation for services during the Participant’s regular working
hours, or compensation for services outside the Participant’s regular working
hours (such as overtime or shift differential), commissions, bonuses, or other
similar payments that would have been paid to the Participant if the Participant
had continued in employment with the Employer if such amounts are paid by the
later of 2-1/2 months after the severance from employment or the end of the Plan
Year that includes the date of severance from employment;

 

  (b) payments to a Participant not currently performing services for the
Employer by reason of qualified military service (as defined under Code
Section 414(u)(1)) to the extent those payments do not exceed the amount the
individual would have received if he or she had continued performing services
for the Employer;

 

  (c) payments to a Participant who is permanently and totally disabled; and

 

  (d) payments for unused accrued bona fide sick, vacation, or other leave, only
if (i) the Participant would have been able to use the leave if employment had
continued; (ii) the amounts would have been included in the definition of
Compensation if they were paid prior to the Participant’s severance from
employment; and (iii) they are paid by the later of 2-1/2 months after the
Participant’s severance from employment or the end of the Plan Year that
includes the Participant’s severance from employment date

No amount shall be included in Compensation if otherwise excluded by the terms
of Code Section 415. A Participant’s Compensation for a Plan Year shall not
exceed the Code Section 401(a)(17) limit, which is $230,000 (as adjusted by the
Secretary of the Treasury or by statute).”

2. Section 1.17 of the Plan is amended to add the following new language
immediately at the end thereof:

“415 Compensation does not include severance pay or any other amounts paid after
the Participant’s severance from employment with the Employer; except that 415
Compensation does include regular compensation for services during the
Participant’s regular working hours, or compensation for services outside the
Participant’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments that would have been paid to the
Participant if the Participant had continued in employment with the Employer if
such amounts are paid by the later of 2-1/2 months after severance from
employment or the end of the Plan Year that includes the date of severance from
employment.



--------------------------------------------------------------------------------

Compensation also includes the following items:

 

  (a) payments to a Participant not currently performing services for the
Employer by reason of qualified military service (as defined under section
414(u)(1) of the Code) to the extent those payments do not exceed the amount the
individual would have received if he or she had continued performing services
for the Employer;

 

  (b) payments to a Participant who is permanently and totally disabled;

 

  (c) payments for unused accrued bona fide sick, vacation, or other leave, only
if (i) the Participant would have been able to use the leave if employment had
continued; (ii) the amounts would have been included in the definition of
compensation if they were paid prior to the Participant’s severance from
employment; and (iii) they are paid by the later of 2-1/2 months after the
Participant’s severance from employment or the end of the Plan Year that
includes the Participant’s severance from employment date; and

 

  (d) amounts received by a Participant under a nonqualified unfunded deferred
compensation plan if (i) the payment would have been made to the Participant at
the same time if he or she had continued in employment; (ii) the amounts would
have been included in the definition of compensation if they were paid prior to
the Participant’s severance from employment; (iii) the payment is made by the
later of 2-1/2 months after the Participant’s severance from employment or the
end of the Plan Year that includes the Participant’s severance from employment
date; and (iv) the payment is includible in the Participant’s gross income.

No amount shall be included in 415 Compensation if otherwise excluded by the
terms of Code Section 415. A Participant’s 415 Compensation shall not exceed the
Code Section 401(a)(17) limit, which is $230,000 (as adjusted by the Secretary
of the Treasury or by statute).”

IN WITNESS WHEREOF, this Amendment to the Employee Savings Plan of Koppers Inc.
and Subsidiaries is adopted this 23rd day of December, 2008.

 

KOPPERS INC.

By:

 

/s/ Steven R. Lacy

Title:

 

Senior VP, Administration